Citation Nr: 1031819	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  04-07 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of bilateral 
foot injuries, to include spurs.  

2.  Entitlement to a compensable initial rating for bilateral 
calluses of the feet.  

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to August 
1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the Veteran service connection for bilateral foot 
injuries, claimed as spurs, and a total disability rating based 
on individual unemployability due to service-connected disability 
(TDIU).  The Veteran subsequently initiated and perfected appeals 
of these rating determinations.  

This appeal also arises from a March 2008 rating decision which 
awarded the Veteran service connection, with a noncompensable 
initial rating, for bilateral calluses of the feet.  The Veteran 
subsequently initiated and perfected an appeal of this initial 
rating determination.  

In May 2009, the Veteran testified via video before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing has been associated with the claims file.  

In July 2009, the appeal was remanded to the RO for additional 
development.  It has now been returned to the Board.  The 
required development has been completed and this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Competent evidence has not been presented of a nexus between 
a current bilateral foot disability and a disease or injury 
incurred during active military service.  Such a disability also 
did not manifest to a compensable degree within a year of service 
separation, and is not due to, the result of, or aggravated by, a 
service-connected disability.

2.  The Veteran's bilateral calluses of the feet are 
characterized by chronic pain bilaterally.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of bilateral 
foot injuries, to include spurring, is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).  

2.  Separate initial disability ratings of 10 percent and no 
higher are warranted for the calluses of the right and left foot.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 
4.7, 4.20, 4.27, 4.71a, Diagnostic Code 5284 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In March 2002, October 
2002, April 2005, March 2006, December 2006, February 2008, 
August 2009, September 2009, and November 2009 letters, the 
Veteran was notified of the information and evidence needed to 
substantiate and complete the claims on appeal.  Additionally, 
the March 2006 letter provided him with the general criteria for 
the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the adverse determinations on appeal; thus, no 
timing issue exists with regard to the notice provided the 
claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the initial rating issue, in cases such as this, 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  
Regarding reported private medical treatment from Dr. A.W.P., and 
from the Carlisle Regional Medical Center, these sources reported 
that no such records were available regarding the Veteran, and 
the Veteran was made aware that VA was unable to obtain this 
evidence; thus, VA has no further obligations in this regard.  He 
has also been afforded VA medical examination on several 
occasions, most recently in August 2008.  The Board notes that 
the VA examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the service-connected disability on appeal 
and is adequate for purposes of this appeal.  In May 2009, the 
Veteran was afforded the opportunity to testify via video before 
the undersigned Veterans Law Judge.  The Board is not aware, and 
the Veteran has not suggested the existence of, any additional 
pertinent evidence not yet received, other than as noted above.  

The Board notes that no medical examination has been conducted 
and/or medical opinion obtained with respect to the Veteran's 
service connection claim for a bilateral foot disability, to 
include spurring.  However, the Board finds that the record, 
which does not reflect competent evidence showing a nexus between 
service and the disorder at issue, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claims.  See 38 C.F.R. § 3.159(c)(4) (2009).  As 
outlined in McLendon v. Nicholson [20 Vet. App. 79 (2006)], in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Simply stated, the standards of McLendon are not 
met in this case, as competent evidence has not been presented 
linking such disabilities to service, as will be discussed in 
greater detail below.  

Finally, the Board notes that the Veteran submitted a January 
2010 VA clinical note subsequent to the most recent supplemental 
statement of the case, issued in January 2010.  However, because 
this evidence is cumulative and redundant of records already 
before VA, and thus is not pertinent, his claims need not be 
remanded for consideration of this evidence by the RO, the agency 
of original jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II.  Service connection - Bilateral foot injuries

The Veteran seeks service connection for residuals of bilateral 
foot injuries, to include spurs.  Service connection may be 
awarded for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  
Service connection may also be awarded for certain disabilities, 
such as arthritis, which manifest to a compensable degree within 
a year of service separation.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  As 
with any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

As an initial matter, the Board notes the Veteran has already 
been awarded service connection for bilateral calluses and 
ingrown toenails.  The evaluation of the same manifestations 
under different diagnoses, or "pyramiding", is precluded by 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of earning capacity."  Brady 
v. Brown, 4 Vet. App. 203, 206 (1993).  Separate service 
connection awards or ratings may be granted only when "none of 
the symptomatology for ... each of the [claimed] conditions is 
duplicative of or overlapping with the symptomatology of the 
other ... conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  In the present case, the Board will consider the 
Veteran's service connection claim to exclude any disability 
resulting from or related to his service-connected calluses 
and/or ingrown toenails.  

The Veteran was examined for military service in May 1957.  At 
that time, he denied any history of foot trouble, and physical 
examination of the lower extremities was negative for any 
abnormality.  The Veteran sought treatment in April 1964 for an 
ingrown toenail of the left great toe.  Calluses were noted on 
the soles of both feet at that time.  In August 1964 and again in 
October 1964, the Veteran was seen for treatment of an ingrown 
toenail of the left foot.  In May 1965, a podiatry appointment 
was recommended; however, it does not appear such an appointment 
ever took place.  On a June 1965 report of medical history, the 
Veteran denied any history of cramps in his legs, or foot 
trouble.  A concurrent physical examination was negative for any 
abnormalities of the feet or lower extremities.  The Veteran 
separated from military service in August 1965.  

In February 2003, the Veteran sought VA treatment for painful 
heels.  He reported a history of bilateral heel pain "for a long 
time."  However, he denied any history of trauma or injury to 
his feet.  On physical examination, the Veteran's sensation in 
the lower extremities was intact, with no active skin lesions.  
Varicose veins and pigmentary changes were visible bilaterally.  
A cavus foot deformity and bony exostosis were present 
bilaterally.  Finally, plantar fasciitis, keratomas, and a saddle 
bone deformity were identified bilaterally.  In January 2004, the 
Veteran was afforded surgical excision of his exostosis of both 
feet.  Nevertheless, the Veteran was seen again in March 2004, 
again complaining of navicular exostosis, left greater than 
right.  His surgical scars were healing normally, but were tender 
to the touch.  A second exostectomy of the left foot was afforded 
the Veteran in September 2004.  On follow-up in October and 
November 2004, the Veteran still had some pain and tenderness of 
both feet, primarily on the left.  Another exostectomy was 
performed on the right foot in October 2005, without 
complications.  

In November 2006, the Veteran was afforded VA treatment for 
painful calluses of both feet, and ingrown toenails of the 
bilateral big toes.  His ingrown nails were debrided.  Similar 
symptoms were again reported in March 2007, and he was again 
afforded debridement of his toenails.  

A VA podiatry examination was afforded the Veteran in March 2007.  
He reported onset of bilateral foot pain and ingrown toenails 
during military service.  The examiner limited the examination to 
the Veteran's bilateral great toenails, and found no evidence of 
ingrown toenails.  No other disabilities of the feet or lower 
extremities were diagnosed.  

In November 2007, the Veteran testified before a Decision Review 
Officer seated at the RO.  He stated his bilateral foot pain was 
severe, such that he was unable to walk at times, and the 
medication and orthopedic aids provided by VA provided little 
relief.  Color photos submitted by the Veteran confirmed 
bilateral callus formation.  

Bilateral foot pain, especially along the soles of the feet, was 
again reported by the Veteran in January and February 2008.  
Surgical hammertoe repair, plantar fasciotomy, and exostectomy 
were afforded the Veteran in February 2008.  No surgical 
complications were noted.  An April 2008 VA podiatry consultation 
indicated the Veteran's surgical scars were healing within normal 
limits, and he could return to normal daily activities as 
tolerated.  By June 2008, he was noted to have no symptoms of his 
plantar fasciitis, and his incisions were well-healed.  Gross 
sensation was also intact bilaterally.  In July and September 
2008, however, the Veteran again reported bilateral heel and arch 
pain, primarily along the left foot.  In December 2008, the 
Veteran had both ingrown great toenails surgically removed 
bilaterally.  

Another VA podiatry examination was afforded the Veteran in 
August 2008.  He reported a history of recurrent bilateral 
calluses which began during military service.  He stated his pain 
was currently mild to moderate in intensity, worse with walking.  
He used medication for his pain, and wore orthopedic shoes.  He 
had recently begun using a wheelchair due to his foot pain and a 
right knee disability.  Around his home, he walked with a cane, 
and used his wheelchair outside his home.  Objective examination 
of the right foot revealed callus formations along the soles of 
the feet at the metatarsophalangeal joints of all five digits.  A 
mild hallux valgus deformity at 15 degrees was also present.  He 
was without claw foot, hammer toes, or clubfoot, and his Achilles 
was aligned.  On the left, he had talipes equinovalgus deviated 
toward the outside, with a bony medial prominence on the first 
metatarsal.  He also had hallux valgus at 20 degrees, and callus 
formations along the soles of the feet at the metatarsophalangeal 
joints of all five digits.  Dorsalis pedis was 2+ bilaterally, 
and posterior tibialis was also 2+ bilaterally.  His feet were 
without skin breaks or abnormal discoloration.  Prior X-rays 
confirmed degenerative changes of both feet and calcaneal 
spurring.  The final impression was of callus formation 
bilaterally, with degenerative changes on the right and severe 
arthritis on the left.  

On VA outpatient examination in January 2009, the Veteran 
reported continuing pain along the surgical scars of both feet, 
worse on the left.  Physical examination indicated both surgical 
scars and varicose veins present bilaterally.  Scars along the 
soles of the feet were painful to palpation.  However, they were 
without erythema, drainage, or signs of infection.  In August 
2009, the Veteran again reported bilateral heel pain, not 
alleviated by custom orthopedic shoes.  Pain along the forefoot 
of each foot was also reported.  On objective evaluation, the 
Veteran was noted to display degenerative joint disease, plantar 
fasciitis, and calcaneal spurring involving the left foot, and 
metatarsalgia, peripheral neuropathy, and pes cavus bilaterally.  

In May 2009, the Veteran testified via video before the 
undersigned Acting Veterans Law Judge.  He stated his bilateral 
calluses resulted in constant pain, severe in nature.  His pain 
also limited the distance he could walk and the length of time he 
could stand.  The Veteran testified that he first experienced 
bilateral foot pain during military service in Korea, and has 
experienced bilateral foot pain since that time.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of service 
connection for a bilateral foot disability, to include spurring.  
As noted above, the Veteran's service treatment records reflect 
he was treated for recurrent calluses and ingrown toenails during 
military service, and service connection has already been awarded 
for these disabilities.  However, these records also do not 
reflect that he was treated for plantar fasciitis, calcaneal 
spurring, or any other current disabilities of the Veteran's 
feet.  While ample competent medical evidence confirms current 
diagnoses of degenerative joint disease of the feet, calcaneal 
spurring, and plantar fasciitis, no competent evidence suggests 
these disabilities were incurred during military service, or 
manifested within a year thereafter.  The Board notes the length 
of time between the Veteran's 1965 service separation and the 
first diagnosis of or treatment for calcaneal spurring, plantar 
fasciitis, and degenerative joint disease, in approximately 2003.  
This represents a gap of over 30 years.  Evidence of a prolonged 
period without medical complaint can be considered, along with 
other factors concerning the veteran's health and medical 
treatment during and after service.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Additionally, no competent evidence has 
been presented suggesting these disorders were either caused or 
aggravated by his service-connected bilateral foot disabilities.  
In the absence of such evidence, service connection for a 
bilateral foot disability, to include spurring, must be denied.  

The Veteran himself contends his heel spurring and related 
disabilities first had their onset during military service, and 
continued since that time.  However, as a layperson, the Veteran 
is not capable of making medical conclusions; thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true 
that lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation, and the Board accepts the Veteran's 
testimony regarding generalized foot pain experienced during 
military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, calcaneal spurring 
and related disorders are complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and they are therefore not susceptible of lay opinions 
on etiology, and the Veteran's statements therein cannot be 
accepted as competent medical evidence.  While the Veteran is 
competent to testify regarding the continuity of his foot pain 
during and following military service, he is not competent to 
state his heel spurring, degenerative joint disease, or a related 
disorder was the cause of such symptoms.  

In conclusion, the preponderance of the evidence is against the 
award of service connection for residuals of bilateral foot 
injuries, to include spurring.  As a preponderance of the 
evidence is against the award of service connection, the benefit 
of the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  

III.  Compensable initial rating - Bilateral calluses

The Veteran seeks a compensable initial rating for his bilateral 
calluses of the feet.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  In order to evaluate the level 
of disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, 
when the assignment of initial ratings is under consideration, 
the level of disability in all periods since the effective date 
of the grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a 
reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2009). 

The Board also notes that the Veteran has been diagnosed with 
calcaneal spurring, plantar fasciitis, and degenerative joint 
disease of the feet.  Service connection has not been awarded for 
these disabilities.  When assessing the degree of impairment 
resulting from a service connected disability, the "use of 
manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation . . . 
[is] to be avoided." 38 C.F.R. § 4.14 (2009).  Nevertheless, 
"when it is not possible to separate the effects of the [service 
connected disability and the non- service connected disability], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be attributed 
to the service-connected condition."  61 Fed. Reg. 52698 (Oct. 
8, 1996); see also Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  To the extent possible as indicated by the medical 
evidence of record, the Board will consider only that degree of 
disability resulting from the Veteran's service-connected 
bilateral calluses in adjudicating this appeal.  

The Veteran's noncompensable rating is current assigned under 
Diagnostic Code 7899-7819.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  See 38 C.F.R. § 4.27 (2009).  

The Veteran's bilateral calluses are currently rated by analogy 
under Diagnostic Code 7819, for benign skin neoplasms, which in 
turn are to be rated as scars or based on impairment of function 
under Diagnostic Codes 7800-06.  38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2009).  Upon review of the facts specific to the 
present case, the Board finds the Veteran's bilateral calluses 
result primarily in functional impairment, and neither involve a 
large percentage of the skin surface nor result in cosmetic 
disfigurement.  Therefore, evaluation of the Veteran's service-
connected disability under the criteria for foot disorders is 
presently warranted.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  

Diagnostic Code 5284, for other foot injuries, provides a 10 
percent rating for impairment of moderate degree, and a 20 
percent rating for moderately severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2009).  For the reasons to be 
discussed below, the Board finds separate initial ratings of 10 
percent and no higher are warranted under Diagnostic Code 5284 
for the Veteran's bilateral calluses.  

The relevant evidence and physical findings have already been 
noted above, and need not be repeated here.  The Board finds that 
the Veteran has consistently reported and sought treatment for 
bilateral foot pain, of sufficient severity to require medication 
and orthopedic shoes and/or inserts to alleviate his pain.  In 
light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds moderate 
impairment has been demonstrated in both feet.  Additionally, 
since each foot displays such impairment, separate compensable 
ratings of 10 percent are thus warranted.  

Nevertheless, the Board finds the preponderance of the evidence 
is against the award of initial ratings in excess of 10 percent 
for his bilateral calluses.  While the Veteran has reported 
severe and chronic pain of both feet, requiring his use of a cane 
and/or wheelchair to assist his mobility, this impairment has 
primarily been attributed to his heel spurring and bilateral 
plantar fasciitis.  He has not required any surgery or other 
invasive care for his calluses during the pendency of this 
appeal, and this disability alone has not been shown to 
significantly interfere with his mobility.  The Board also notes 
that within his April 2008 notice of disagreement, the Veteran 
stated he would consider a 10 percent disability rating to 
"fully satisfy my appeal"; thus, the award granted herein is 
found by the Board by the Board to be a full grant of the benefit 
sought on appeal.  See, e.g, AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Finally, because the Veteran has not displayed more than 
moderate impairment due to his bilateral calluses at any time 
during the pendency of this appeal, a staged rating is not 
warranted in the present case.  See Fenderson, supra.  

In conclusion, the evidence of record supports the award of 
separate 10 percent initial ratings and no higher for the 
Veteran's bilateral calluses of the feet.  As a preponderance of 
the evidence is against the award of an increased rating in 
excess of that awarded herein, the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for residuals of bilateral foot 
injuries, to include spurring, is denied.  

Entitlement to separate initial ratings of 10 percent for 
bilateral calluses of the feet is granted, subject to the rules 
and regulations governing the payment of VA monetary benefits.  


REMAND

The Veteran seeks a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).  The Board observes in the present case 
that the RO has not yet had an opportunity to readjudicate the 
Veteran's TDIU claim in light of the increased ratings awarded 
herein.  

Accordingly, the case is REMANDED for the following action:

After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the Veteran's pending TDIU 
claim in light of the increased ratings 
assigned herein and any additional 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


